Execution Version US 4534120v.23 Purchase and Sale Agreement by and between GASTAR EXPLORATION INC. as seller, and RED BLUFF RESOURCES OPERATING, LLC as buyer DATED October 19, 2016 TABLE OF CONTENTS Page ArticleIDEFINITIONS Section1.01Defined Terms 1 Section1.02Interpretation 22 ArticleIIASSETS Section2.01Agreement to Sell and Purchase 22 Section2.02Assets 22 Section2.03Excluded Assets 24 Section2.04Revenues and Expenses 26 Section2.05Defect Escrow 26 ArticleIIICONSIDERATION Section3.01Purchase Price 27 Section3.02Deposit 27 Section3.03Allocated Values 28 Section3.04Purchase Price Tax Allocation 28 Section3.05Imbalances 28 ArticleIVTITLE MATTERS Section4.01General Disclaimer of Title Warranties and Representations 29 Section4.02Special Warranty 29 Section4.03Recovery on Special Warranty 29 Section4.04Notice of Title Defects; Defect Adjustments 30 Section4.05Casualty or Condemnation Loss 37 Section4.06Preferential Purchase Rights 37 Section4.07Consents to Assign 38 Section4.08Option Leases; Renewal Leases 39 Section4.09Operations Bonus 48 Section4.10New Interests 49 ArticleVENVIRONMENTAL Section5.01Environmental Defects 50 Section5.02NORM, Asbestos, Wastes and Other Substances 54 i ArticleVIREPRESENTATIONS AND WARRANTIES Section6.01Representations and Warranties of Seller 55 Section6.02Representations and Warranties of Buyer 60 ArticleVIICERTAIN COVENANTS Section7.01Access 61 Section7.02Confidentiality 63 Section7.03Dispositions of Assets 64 Section7.04Operations 64 Section7.05Governmental Bonds; Guarantees 65 Section7.06Non-Solicitation of Employees 65 Section7.07Amendment to Schedules 66 Section7.08Knowledge of Breach 66 Section 7.09Escrow Post-Closing Agreement 66 ArticleVIIICONDITIONS TO CLOSING Section8.01Conditions to Seller’s Obligations 66 Section8.02Conditions to Buyer’s Obligations 67 ArticleIXCLOSING Section9.01Time and Place of Closing 69 Section9.02Closing Statement; Adjustments to Purchase Price; Post-Closing Escrow 69 Section9.03Actions of Seller at Closing 73 Section9.04Actions of Buyer at Closing 74 ArticleXCERTAIN POST-CLOSING OBLIGATIONS Section10.01Operation of the Assets After Closing 75 Section10.02Files 75 Section10.03Further Cooperation 75 Section10.04Document Retention 75 Section10.05Suspense Funds 76 Section10.06Non-Interference 76 ArticleXITERMINATION Section11.01Right of Termination 76 Section11.02Effect of Termination 77 ii ArticleXIIASSUMPTION AND INDEMNIFICATION Section12.01Assumption and Indemnity 78 Section12.02Indemnification by Buyer 79 Section12.03Buyer’s Environmental Indemnification 79 Section12.04Indemnification by Seller 79 Section12.05Limitations 79 Section12.06Negligence and Fault 80 Section12.07Exclusive Remedy 80 Section12.08Expenses 81 Section12.09Survival 81 Section12.10Non-Compensatory Damages 82 Section12.11Indemnification Actions 82 Section12.12Characterization of Indemnity Payments 84 Section12.13Waiver of Right to Rescission 84 Section12.14Disclaimer of Application of Anti-Indemnity Statutes 84 ArticleXIIILIMITATIONS ON REPRESENTATIONS AND WARRANTIES Section13.01Disclaimers of Representations and Warranties 85 ArticleXIVTAX MATTERS Section14.01Allocation of Asset Taxes 87 Section14.02Transfer Taxes 87 Section14.03Cooperation 88 Section14.04Refunds 88 Section14.05Tax Returns 88 ArticleXVMISCELLANEOUS Section15.01Filings, Notices and Certain Governmental Approvals 88 Section15.02Entire Agreement 89 Section15.03Waiver 89 Section15.04Publicity 89 Section15.05No Third Party Beneficiaries 89 Section15.06Assignment 89 Section15.07Governing Law 90 Section15.08Specific Performance 90 Section15.09Notices 90 Section15.10Severability 91 Section15.11Counterparts 91 Section15.12Amendment 91 iii Section15.13Schedules and Exhibits 91 Section15.14No Affiliate Liability 91 iv Exhibits Exhibit A Part1A Leases Exhibit A Part 1B Additional Leases Exhibit A Part2 Wells/Allocated Values Exhibit A Part 3 Easements, Rights-of-Way, and Surface Leases Exhibit A Part 4 Contracts Exhibit A Part 5 Pipelines and Gathering Systems Exhibit B – Excluded Assets Exhibit C – Form of Assignment Exhibit D – Form of Escrow Post-Closing Agreement Exhibit E – [Reserved] Exhibit F Part1 Sections/Allocated Values Exhibit F Part2 Sections/Operations Bonus Exhibit F Part3 Sections/Consent Sections Exhibit G Part1 Seller Renewable Option Leases Exhibit G Part2 Buyer Renewable Option Leases Exhibit G Part3 Seller Renewable Leases Exhibit G Part3A Fully Renewed Leases Exhibit G Part4 Buyer Renewable Top Leases (Initial Top Lease Payments) Exhibit G Part4A Partially Renewed Top Leases Exhibit G Part5 Subsequent Top Lease Payments for Buyer Renewable Top Leases Exhibit H – Other Expiring Leases Schedules Schedule1.01 – Knowledge Schedule2.02 – Lands Schedule6.01(d) – Consents Schedule6.01(f) – Noncontravention Schedule6.01(g) – Litigation Schedule6.01(i) – Taxes Schedule6.01(j) – Environmental Notices and Matters Schedule6.01(k) – Compliance with Laws Schedule 6.01(l) – Material Contracts Schedule6.01(m) – AFEs Schedule6.01(n) – Preferential Purchase Rights Schedule6.01(o) – Imbalances Schedule6.01(q) – Wells; Equipment; Operations Schedule6.01(r) – Payout Balances Schedule6.01(t) – Suspense Funds Schedule6.01(v) – Credit Support Schedule7.04 – Interim Period Operations Schedule 9.02(b)(viii) – Certain Wells v PURCHASE AND SALE AGREEMENT
